Exhibit 10.1

 

REVEL AC, INC.

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
March 19, 2013, and entered into among Revel AC, Inc., a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders party hereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Reference is made to the Credit Agreement dated as of May 3, 2012 (as
amended pursuant to that certain First Amendment to Credit Agreement, dated as
of August 22, 2012, that certain Incremental Facility Amendment, dated as of
August 22, 2012, that certain Incremental Facility Amendment, dated as of
August 27, 2012, that certain Second Amendment to Credit Agreement, dated as of
December 20, 2012; that certain Third Amendment to Credit Agreement, dated as of
January 30, 2013; that certain Fourth Amendment to Credit Agreement, dated as of
February 5, 2013; that certain Fifth Amendment to Credit Agreement, dated as of
February 12, 2013; and that certain Omnibus Amendment (Sixth Amendment to 2012
Credit Agreement and First Amendment to Disbursement Agreement), dated as of
February 28, 2013, as so amended, the “Credit Agreement”), among the Borrower,
the Guarantors, the Lenders party thereto, the Administrative Agent, JPMorgan
Chase Bank, N.A., as collateral agent and issuing bank, and the other parties
thereto. Capitalized terms used herein without definition shall have the same
meanings as set forth in the Credit Agreement (as amended by this Amendment).

W I T N E S S E T H :

WHEREAS, Borrower has requested certain amendments to the Credit Agreement in
the manner set forth in this Amendment; and

WHEREAS, the Lenders that have signed this Amendment (constituting the Required
Lenders) and the Administrative Agent have consented and agreed to the
modifications to the Credit Agreement set forth in this Amendment, subject to
the terms and conditions of this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Amendment to the Credit Agreement.  Section 6.10(e) of the Credit
Agreement is hereby amended by deleting such section in its entirety and
inserting the following in replacement therefor:

“(e) Minimum Liquidity Requirement.  Permit, at any time during the periods set
forth below, the sum of (x) the unused amount of the Revolving Commitments plus
(y) the lesser of (1) $5,000,000 and (2) the amount of Cash and Cash Equivalents
of the Borrower (excluding Cage Cash and amounts held in accounts subject to the
Disbursement Agreement) (the sum of (x) and (y), together, the “Minimum
Liquidity Requirement”) to be less than the sum of (a) the Second Amendment
Amenities CapEx Budget Reserve as of the date of determination, (b) the Second
Amendment Day Club Revolving Loan Basket as of the date of determination and
(c) the amounts set below for such periods:

 

TIME PERIOD

 

  

MINIMUM LIQUIDITY

REQUIREMENT

 

12/20/12 through 1/29/13

   $75,000,000

1/30/13 through 2/8/13

   $66,000,000

2/9/13 through 2/12/13

   $59,000,000

2/13/13 through 2/19/13

   $55,000,000

2/20/13 through 2/26/13

   $50,000,000

2/27/13 through 3/15/13

   $35,000,000

3/16/13 through 4/15/13

   $35,000,000

4/16/13 through 5/15/13

   $45,000,000

5/16/13 through 7/1/13

   $20,000,000

 

 



--------------------------------------------------------------------------------

; provided that the Minimum Liquidity Requirement shall be decreased for the
period from, and including, the Business Day immediately preceding a holiday or
a weekend to, and including, the Business Day immediately succeeding such
holiday or weekend, by the amount, not to exceed $3,000,000 in the aggregate, of
any Borrowing of Revolving Loans the proceeds of which are used by the Borrower
to fund Cage Cash during such period, solely to the extent that each such
Borrowing is repaid on the last day of such period.

The amount of the Minimum Liquidity Requirement is subject to adjustment upwards
from time to time in respect of certain amounts received by the Borrower
relating to cost efficiencies or other savings in accordance with the provisions
of Schedule 3.12 to the Second Amendment (as modified pursuant to Schedule 3.12
to the Fifth Amendment and Schedule 3.12 to the Sixth Amendment).”

2.        Conditions to Effectiveness.  This Amendment shall not become
effective unless and until the conditions precedent set forth below have been
satisfied or the satisfaction thereof has been waived in writing by the Required
Lenders (the date of such effectiveness, the “Seventh Amendment Effective
Date”):

(A)      Amendment.  Receipt by the Administrative Agent of counterparts of this
Amendment, duly executed and delivered by the Administrative Agent, the Borrower
and the Required Lenders (and by executing and delivering a counterpart hereto,
each such Person confirms it consents to the amendments to the Credit Agreement
and the other provisions set forth herein).

(B)      Consents.  All necessary consents to the effectiveness of this
Amendment, including any approval of any Gaming Authority required in accordance
with any Gaming Law, shall have been obtained and shall be in full force and
effect.

3.        Reference to and Effect on the Credit Agreement.  On and after the
Seventh Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement and each reference in the other Loan Documents
to the “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby. The Credit Agreement and each other Loan Document,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations of the Loan

 

-2-



--------------------------------------------------------------------------------

Parties under the Loan Documents. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or Agent under
any of the Loan Documents, nor constitute an amendment or waiver of any
provision of any of the Loan Documents.

4.        Representations and Warranties.  The Borrower hereby represents and
warrants as of the Seventh Amendment Effective Date that, (a) immediately before
and after giving effect to this Amendment, no Event of Default or Default has
occurred and is continuing, except as a direct result of the Borrower’s failure
to pay the regularly scheduled interest payment under the Term Loan Credit
Agreement on February 19, 2013 (the “Interest Default”) and (b) immediately
before and after giving effect to this Amendment, each of the representations
and warranties made by the Loan Parties in or pursuant to the Loan Documents
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except (i) for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects only as of such earlier date or (ii) to the extent such representation
or warranties is untrue or incorrect solely as a direct result of the Interest
Default.

5.        Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent, each other Agent and each Lender for their respective
accrued, unpaid and ongoing expenses incurred by them in connection with the
Credit Agreement and protection of their rights thereunder and this Amendment,
including the fees, charges and disbursements of (a) counsel to such parties
limited to (i) one primary counsel for the Agents (presently Cadwalader,
Wickersham & Taft LLP), (ii) one primary counsel for the Lenders (presently
Paul, Weiss, Rifkind, Wharton & Garrison LLP), (iii) gaming counsel for the
Agents (presently Michael & Carroll), (iv) gaming counsel for the Lenders
(presently Fox Rothschild LLP) and (v) to the extent reasonably necessary or
advisable, local counsel in New Jersey and (b) any financial advisors,
investment bankers and other specialty consultants retained by the
Administrative Agent or counsel for the Agents and the Lenders.

6.        Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

7.        GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

8.        Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopier or other electronic transmission (i.e. a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Amendment.

[Signatures on Next Page]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first above written.

 

REVEL AC, INC.,

as Borrower

By:      

/s/ Dennis Stogsdill

  Name:    Dennis Stogsdill   Title:   Chief Restructuring Officer

REVEL AC, LLC,

as Guarantor

By:  

/s/ Dennis Stogsdill

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

REVEL ATLANTIC CITY, LLC,

as Guarantor

By:  

/s/ Dennis Stogsdill

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

REVEL ENTERTAINMENT GROUP, LLC,

as Guarantor

By:  

/s/ Dennis Stogsdill

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

NB ACQUISITION, LLC,

as Guarantor

By:  

/s/ Dennis Stogsdill

  Name:   Dennis Stogsdill   Title:   Chief Restructuring Officer

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent,

Swingline Lender, Issuing Bank and a Lender

By:      

/S/ SUSAN E. ATKINS

  Name:    Susan E. Atkins   Title:   Managing Director

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

AAI Canyon Fund plc, solely in respect of Canyon Reflection Fund By: Canyon
Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon Capital Arbitrage
Master Fund, Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon Balanced Master
Fund, Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon Distressed
Opportunity Master Fund, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory The Canyon Value
Realization Master Fund, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon-GRF Master Fund,
L.P. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Canyon-GRF Master Fund II, L.P. By: Canyon Capital Advisors LLC, its Investment
Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon-TCDRS Fund, LLC
By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon Value Realization
Fund, L.P. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Permal Canyon Fund Ltd.
By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Canyon Value Realization
MAC 18 Ltd. By: Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory Citi Canyon Ltd. By:
Canyon Capital Advisors LLC, its Investment Advisor By:  

/s/ Jonathan M. Kaplan

  Name: Jonathan M. Kaplan Title: Authorized Signatory

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO PRINCIPAL LENDING, LLC, as a Lender By:      

/S/ MIKE BOHANNON

Name:    Mike Bohannon Title:    Senior Vice President

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN WHITEFRIARS INC.,

as a Lender

By:      

/S/ VIRGINIA R. CONWAY

  Name:    Virginia R. Conway   Title:    Attorney – in – Fact

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM EUREKA FUND, L.P.,

as a Lender

By: Chatham Asset Management, LLC, Investment Advisor By:      

/S/ JAMES RUGGERIO, JR.

  Name:    James Ruggerio, Jr.   Title:   Chief Financial Officer

 

[Signature Page to Seventh Amendment to Credit Agreement]



--------------------------------------------------------------------------------

CHATHAM ASSET HIGH YIELD MASTER FUND, LTD.,

as a Lender

By: Chatham Asset Management, LLC, Investment Advisor By:      

/S/ JAMES RUGGERIO, JR.

  Name:    James Ruggerio, Jr.   Title:   Chief Financial Officer

 

[Signature Page to Seventh Amendment to Credit Agreement]